Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 1 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 2 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 3 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 4 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 5 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 6 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 7 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 8 of 13
Case 18-05115-bem   Doc 9   Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document     Page 9 of 13
Case 18-05115-bem   Doc 9    Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document      Page 10 of 13
Case 18-05115-bem   Doc 9    Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document      Page 11 of 13
Case 18-05115-bem   Doc 9    Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document      Page 12 of 13
Case 18-05115-bem   Doc 9    Filed 12/11/18 Entered 12/11/18 16:22:53   Desc Main
                            Document      Page 13 of 13
